     Case: 1:20-cv-00055-DMB-DAS Doc #: 14 Filed: 03/19/21 1 of 8 PageID #: 284




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

JUAN MORALES                                                                                      PETITIONER

V.                                                                               NO. 1:20-CV-55-DMB-DAS

JESSIE WILLIAMS                                                                                 RESPONDENT


                                                     ORDER

        Before the Court is Juan Morales’ petition for a writ of habeas corpus under 28 U.S.C. §

2254. Doc. #1.

                                                      I
                                              Procedural History

        On February 7, 2007, Juan Morales was tried in absentia in the Circuit Court of Lee County,

Mississippi, after a finding that he “willfully, voluntarily, and deliberately avoided trial.” Doc.

#9-1 at PageID 81, 83. When the trial concluded two days later, Morales was sentenced to a total

of forty years imprisonment for the crimes of sexual battery and fondling.1 Id. at PageID 81.

Approximately five years later, the United States Marshals Service found Morales in Mexico and

returned him to the United States to be placed in custody of the Mississippi Department of

Corrections. Id. at PageID 82. Morales did not appeal his convictions or sentences but filed a

petition for post-conviction relief in the Lee County Circuit Court on September 11, 2017. Doc.

#9-6 at PageID 203, 212.

        On or about March 25, 2020, Morales filed a petition for a writ of habeas corpus in the

United States District Court for the Northern District of Mississippi regarding his convictions for




1
 The Lee County Circuit Court later amended the sentencing order to correct a clerical error. See Doc. #9-1 at PageID
88–89.
      Case: 1:20-cv-00055-DMB-DAS Doc #: 14 Filed: 03/19/21 2 of 8 PageID #: 285




sexual battery and fondling. Doc. #1. On June 12, 2020, Jessie Williams 2 filed a motion to dismiss

the petition as untimely or, alternatively, as procedurally barred from federal habeas review. Doc.

#8. Morales filed an “objection” to the motion to dismiss. Doc. #10. Williams replied in support

of his motion to dismiss. Doc. #11. Morales filed a traverse, Doc. #12, and Williams again replied

in support of the motion, Doc. #13.

                                                        II
                                                      Analysis

         This case is governed by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), which provides, in pertinent part:

         (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
         corpus by a person in custody pursuant to the judgment of a State court. The
         limitation period shall run from the latest of—

             (A) the date on which the judgment became final by the conclusion of direct
             review or the expiration of the time for seeking such review;

             (B) the date on which the impediment to filing an application created by
             State action in violation of the Constitution or the laws of the United States
             is removed, if the applicant was prevented from filing by such State action;

             (C) the date on which the constitutional right asserted was initially
             recognized by the Supreme Court, if the right has been newly recognized
             by the Supreme Court and made retroactively applicable to cases on
             collateral review; or

             (D) the date on which the factual predicate of the claim or claims presented
             could have been discovered through the exercise of due diligence.

         (2) The time during which a properly filed application for State post-conviction or
         other collateral review with respect to the pertinent judgment or claim is pending
         shall not be counted toward any period of limitation under this subsection.

28 U.S.C. § 2244(d)(1) & (2).



2
 The motion states that Morales “is lawfully in the custody of Jessie Williams, Warden of the Marshall County
Correctional Facility in Holly Springs, Mississippi, after being convicted of sexual battery and fondling in the Circuit
Court of Lee County, Mississippi on February 9, 2007.” Doc. #8 at 2.

                                                           2
        Case: 1:20-cv-00055-DMB-DAS Doc #: 14 Filed: 03/19/21 3 of 8 PageID #: 286




                                              A. Timeliness

           28 U.S.C. § 2244(d)(1)(A) imposes a one-year deadline for filing federal habeas petitions

from “the date on which the judgment became final by the conclusion of direct review or the

expiration of the time for seeking such review.” Where a petition is filed outside the one-year

limitations period, the “application must be dismissed as untimely, unless the one-year … period

was interrupted as set forth in 28 U.S.C. § 2244(d)(2),” Zapata v. Cain, 614 F.Supp.2d 714, 717

(E.D. La. 2007); or “rare and exceptional circumstances” justify equitable tolling of the limitations

period, Felder v. Johnson, 204 F.3d 168, 170–171 (5th Cir. 2000). Under 28 U.S.C. § 2244(d)(2),

the federal limitations period is tolled while a properly filed application for State post-conviction

or other collateral review is pending.

           Under Mississippi Rule of Appellate Procedure 4(a), a defendant has thirty days after the

date of entry of the criminal judgment or order appealed from to file a notice of appeal. Since

Morales did not appeal his convictions and sentences, they became final on March 12, 2007, thirty

days3 after his February 9, 2007, conviction. Thus, Morales’ federal habeas petition challenging

his 2007 convictions and sentences was due on March 12, 2008, one year after his convictions and

sentences were final. See 28. U.S.C. § 2244(d). And because Morales did not file his motion for

post-conviction relief in state court until September 11, 2017, 4 statutory tolling does not apply.

Palacios v. Stephens, 723 F.3d 600, 604 (5th Cir. 2013) (“Because his state habeas petition was

not filed within the one-year period, it did not statutorily toll the limitation clock.”).

           A petitioner is entitled to equitable tolling of the statutory limitations period found in §




3
  Thirty days after his conviction would actually be March 11, 2007. However, because March 11, 2007, was a
Sunday, Morales’ notice of appeal would have been due on Monday, March 12, 2007. Thus, the Court has calculated
his conviction to be “final” as of that date.
4
    See Doc. #9-6 at PageID 203–12.

                                                      3
        Case: 1:20-cv-00055-DMB-DAS Doc #: 14 Filed: 03/19/21 4 of 8 PageID #: 287




2244(d) “only if he shows (1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing.” Holland v. Florida, 560

U.S. 631, 649 (2010) (internal quotation marks omitted). A petitioner’s delay of even four months

has been found to show that he has not diligently pursued his rights. Melancon v. Kaylo, 259 F.3d

401, 408 (5th Cir. 2001).

           Morales argues that while he is “unschooled in law and handcuffed by his lack of the

English words[, he] did his best to get his transcripts and to understand the rules of [the] court,”

and that the lack of access to his legal files represents an extraordinary circumstance which caused

his late filing. Doc. #10 at 2–3. He concedes, however, that “[w]hile this does not give rise to an

exception under AEDPA or 2244, the bare allegations of innocence and ineffective counsel

should.” Id. at 3.

           Although the lack of access to legal files can support equitable tolling in some

circumstances,5 Morales did not request access to his files until September 11, 2017, more than a

decade after his convictions and sentences became final and nine years after his federal habeas

petition was due. See Doc. #9-6 at PageID 202, 217–20. Morales’ actions cannot be considered a

diligent pursual of his rights. See Melancon, 259 F.3d at 408.

           To the extent Morales contends he is “unschooled in the law,” such assertion does not

excuse the untimely filing of his petition. See United States v. Petty, 530 F.3d 361, 366 (5th Cir.

2008) (“[T]he lack of legal training, ignorance of the law, and unfamiliarity with the legal process

are insufficient reasons to equitably toll the AEDPA statute of limitations.”). Further, a substantial

portion of the delay arose because Morales absconded to Mexico to evade prosecution. 6 See Sutton


5
  See Lott v. Mueller, 304 F.3d 918, 924–25 (9th Cir. 2002) (lack of access to legal file can support a claim of equitable
tolling when the federal petition is late by a small period of time)
6
    See Doc. #9-1 at PageID 81–82.

                                                            4
     Case: 1:20-cv-00055-DMB-DAS Doc #: 14 Filed: 03/19/21 5 of 8 PageID #: 288




v. Cain, 722 F.3d 312, 316 (5th Cir. 2013) (“A petitioner’s failure to satisfy the statute of

limitations must result from external factors beyond his control; delays of the petitioner’s own

making do not qualify.”). Accordingly, Morales has not been diligent in pursuing his rights and

has not shown that exceptional circumstances prevented timely filing. For these reasons, Morales’

petition for a writ of habeas corpus was untimely filed under 28 U.S.C. § 2244(d).

                                            B. Procedural Bar

        A federal court may not entertain a state prisoner’s habeas claims “when (1) a state court

has declined to address those claims because the prisoner had failed to meet a state procedural

requirement, and (2) the state judgment rests on independent and adequate state procedural

grounds.” Maples v. Thomas, 565 U.S. 266, 280 (2012) (cleaned up). “To be adequate, the state

procedural rule must be firmly established at the time it was applied, such that it is strictly or

regularly followed … and applied evenhandedly to the vast majority of similar claims.” Fratta v.

Davis, 889 F.3d 225, 228 (5th Cir. 2018) (cleaned up).

        The Mississippi Court of Appeals found that the claims raised in Morales’ motion for post-

conviction relief were time-barred pursuant to Miss. Code Ann. § 99-39-5(2) 7 and did not meet

any of the exceptions to the bar. Doc. #9-1 at PageID 90. The three-year time bar in § 99-39-5(2)

is a state law ground that is independent of the federal question and is adequate to support the

judgment of the Mississippi Court of Appeals. See Moore v. Roberts, 83 F.3d 699, 701–02 (5th

Cir. 1996); Wiley v. Epps, 668 F. Supp. 2d 848, 873–74 (N.D. Miss. 2009). Morales relies on

Chinn v. State of Mississippi, 958 So.2d 1223 (Miss. 2007) and Birkhead v. State of Mississippi,

255 So.3d 154 (Miss. 2017) for the assertion that § 99-39-5 “has not been consistently applied




7
  Under Miss. Code Ann. § 99-39-5(2), a motion for relief must be made “within (3) three years after the time for
taking an appeal from the judgment of conviction or sentence has expired” if no appeal is taken.

                                                       5
        Case: 1:20-cv-00055-DMB-DAS Doc #: 14 Filed: 03/19/21 6 of 8 PageID #: 289




under fundamental rights” and “is ambiguous on its face.” Doc. #10 at 4. However, even if the

rule was applied inconsistently in these cases,8 a state court’s disregard of a rule on “relatively few

occasions” is “not sufficient to undercut the overall regularity and consistency” of its application.

Amos v. Scott, 61 F.3d 333, 345 (5th Cir. 1995); see Fratta, 889 F.3d at 231 (“Though [the

petitioner] points to a handful of cases over the last thirty years that raise claims similar or identical

to his, those few exceptions … do not render the rule inadequate.”) (cleaned up).

           A petitioner can overcome a procedural bar if he demonstrates cause “to excuse his failure

to comply with the state procedural rule” and “actual prejudice resulting from the alleged

constitutional violation.” Davila v. Davis, 137 S. Ct. 2058, 2064–65 (2017). To show cause, a

petitioner must prove than an external impediment (one that could not be attributed to him) existed

to prevent him from raising and discussing the claims as grounds for relief in state court. See id.

at 2065. To establish prejudice, a petitioner must show that, but for the alleged error, the outcome

of the proceeding would have been different. Pickney v. Cain, 337 F.3d 542, 545 (5th Cir. 2003).

           Morales has not shown cause for the tardiness of his state application for post-conviction

collateral relief, such that he has not shown that something external to him—outside of his

control—prevented him from seeking post-conviction relief in a timely fashion. Nor has he

established that he would suffer prejudice from application of the bar, because he has not shown

that, but for his trial being held in absentia,9 the outcome would have been different. For these

reasons, the Court may not address Morales’ claims because they are procedurally barred.

                                             C. Actual Innocence

           The United State Supreme Court has held that “actual innocence, if proved, serves as a


8
    Of note, Chinn makes no mention of § 99-39-5.
9
  Although Morales asserts four separate grounds in his petition, each ground relates to him not being present for the
trial and it being held in absentia. See Doc. #1.

                                                          6
     Case: 1:20-cv-00055-DMB-DAS Doc #: 14 Filed: 03/19/21 7 of 8 PageID #: 290




gateway through which a petitioner may pass whether the impediment is a procedural bar … or …

expiration of the [AEDPA] statute of limitations.” McQuiggin v. Perkins, 569 U.S. 383, 386

(2013). To state a valid claim of actual innocence, a petitioner bears the burden of persuasion to

show that, “in light of the new evidence, no juror, acting reasonably, would have voted to find him

guilty beyond a reasonable doubt.” Id. Morales, however, offers only bare assertions that “[t]here

is testimony within the record that would … cast reasonable doubt as to the outcome of the trial,”

and that “[t]he miscarriage of justice will result due to the tainted testimony of the witness [and]

medical reports that would prove [he] is innocent.” Doc. #1 at 13; Doc. #12 at 4. Such allegations

do not provide any new evidence and thus are insufficient to state a valid claim of actual innocence.

See Hancock v. Davis, 906 F.3d 387, 388 (5th Cir. 2018) (“Because [petitioner] has not presented

new evidence of actual innocence …, he has not made the showing necessary for this court to

consider his claims despite the expired limitations period.”).

                                                III
                                   Certificate of Appealability

       Rule 11 of the Rules Governing § 2254 Cases in the United States District Court requires

a court to “issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.” A certificate of appealability (“COA”) will issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To obtain a

COA on a claim rejected on procedural grounds, a movant must demonstrate “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Based on the Slack criteria, the

Court finds that a COA should not issue in this case.




                                                  7
     Case: 1:20-cv-00055-DMB-DAS Doc #: 14 Filed: 03/19/21 8 of 8 PageID #: 291




                                           IV
                                        Conclusion

       The motion to dismiss [8] is GRANTED. Morales’ petition for writ of habeas corpus [1]

is DISMISSED with prejudice. A certificate of appealability is DENIED. A final judgment will

issue separately.

       SO ORDERED, this 19th day of March, 2021.

                                                 /s/Debra M. Brown
                                                 UNITED STATES DISTRICT JUDGE




                                             8
